Citation Nr: 0125604	
Decision Date: 10/31/01    Archive Date: 11/05/01

DOCKET NO.  99-16 909	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1. Entitlement to service connection for an acquired 
psychiatric disorder, to include major depression.

2. Entitlement to service connection for a gastrointestinal 
disorder as secondary to medication for service connected 
atrial fibrillation.


REPRESENTATION

Appellant represented by:	Robert A. Laughlin, Attorney


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

James A. Frost, Counsel


INTRODUCTION

The veteran served on active duty from June 1987 to August 
1990.

This appeal to the Board of Veterans' Appeals (Board) arises 
from rating decisions in August 1998 and August 1999 by the 
Lincoln, Nebraska, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

In May 2001, the veteran appeared and testified at a personal 
hearing by videoconference before the undersigned Member of 
the Board.  A transcript of that hearing is of record.  A 
portion of the beginning of the hearing was not recorded and 
transcribed, due to an equipment malfunction.  The veteran 
did not file a motion for a new hearing under 38 C.F.R. 
§ 20.717 and he has requested that the Board proceed with 
appellate consideration of his claims.

The Board notes that the veteran initiated an appeal on the 
issue of entitlement to service connection for a dental 
disorder but, after he was furnished a Statement of the Case, 
he stated on VA Form 9, received in August 1999, that he did 
not wish to complete an appeal on that issue.  The issues 
currently before the Board are, therefore, as stated on the 
first page of this decision.


FINDING OF FACT

The competent medical evidence is in relative equipoise on 
the issue of whether the veteran's current major depression 
is related to his period of active service.



CONCLUSION OF LAW

With resolution of reasonable doubt, major depression was 
incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
1991 & Supp. 2001); 38 C.F.R. § 3.303 (d)(2001). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for disability resulting 
from injury or disease incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991).  Personality disorders 
are not diseases or injuries within the meaning of applicable 
legislation concerning service connection.  38 C.F.R. 
§ 3.303(c) (2001).

The veteran's service medical records reveal that, at an 
examination for enlistment in the Navy in June 1986, he was 
evaluated as psychiatrically normal.  In a report of medical 
history in October 1987, the veteran denied having or having 
had depression or excessive worry or nervous trouble of any 
sort.  In August 1988, the veteran was brought to the sick 
bay of a ship in an intoxicated state.  He claimed to have 
had 6 beers and 2 shots of liquor.  He had a heavy odor of 
alcohol on his breath.  He was observed through the night and 
returned to full duty in the morning.  The assessment was 
alcohol intoxication.  On a dental health questionnaire, 
which he filled out in July 1989, the veteran said yes to the 
question whether he had ever had nervousness.  Notations were 
made, "Not lately.  Shakes."

In 1989, the veteran was diagnosed with paroxysmal atrial 
fibrillation and treated with digoxin.  In February 1990, he 
was admitted to the US Naval Hospital, Guam, after 
complaining of nausea, vomiting, and syncope.  During 
hospitalization, the veteran stated that he had a stressful 
situation at work and a consultation was obtained from a 
clinical psychologist, who administered psychological 
testing, including the MMPI.  The psychologist reported that 
the veteran indicated that he had no past history of 
psychiatric treatment; a sister of his was participating in 
family therapy.  The veteran admitted to drinking too much 
before having symptoms of atrial fibrillation.  The 
psychologist reported that the MMPI showed the veteran to 
have much anxiety, depression, and social- and self-
alienation.  The impression was psychological factors 
affecting physical condition.  The psychologist recommended 
that the veteran be further evaluated by the psychiatric 
service of Tripler Army Hospital, Hawaii.  Discharge 
diagnoses from the hospital on Guam included anxiety 
disorder.  On March 2, 1990, the internal medicine service at 
the hospital on Guam referred the veteran to the psychiatry 
service at Tripler Hospital.  Records of an evaluation of the 
veteran by the Tripler psychiatry service are not contained 
in the veteran's service medical records.  On March 23, 1990, 
it was noted by a physician at the internal medicine clinic 
at the hospital on Guam that the veteran had returned from a 
cardiology consult at Tripler hospital and that 
anxiety/depression was the diagnosis of a consulting 
psychologist.  Records of a consultation by a psychologist at 
Tripler hospital are not contained in the veteran's service 
medical records.

On April 12, 1990, the veteran was seen at a Naval hospital 
after having impulsively drank bleach.  His subjective 
complaint was, "I couldn't take it."  (Although his service 
medical records do not document the incident referred to by 
the veteran, he testified at a personal hearing before the 
undersigned in May 2001 that an officer had accused him of 
disobeying a direct order, an accusation which he contends 
was false.)  The diagnoses at discharge from the hospital 
were acute self-induced bleach ingestion and personality 
disorder, not otherwise specified.  The plan was for the 
veteran to return to work to face a report of unauthorized 
absence and to then receive brief supportive psychotherapy.  
The veteran was given an appointment to be seen at a mental 
health clinic.

On April 16, 1990, the veteran was evaluated at the 
neuropsychiatry clinic of the hospital on Guam.  He indicated 
that, since hospital discharge, he had been spending time 
with friends.  He had started to eat again.  He denied having 
fatigue or insomnia.  On mental status examination, he was 
calm and friendly; his mood was happy, and affect was 
appropriate; sensorium was clear.  The diagnosis was 
personality disorder.  The psychiatrist noted that he 
explained to the veteran that the diagnosis of personality 
disorder meant trouble getting along and he told that the 
veteran that he was recommending his separation from service 
as an option.

On May 7, 1990, the veteran was again seen at the 
neuropsychiatry clinic by the same psychiatrist who had seen 
him in April.  The physician noted that the veteran 
understood that his cardiac dysrhythmia made him non-
deployable.  The veteran stated that he was going to return 
home to Nebraska, marry his sweetheart of 5 years, and move 
to California, where he would pursue a movie or recording 
contract.  He denied any recent self-destructive behavior.  
On mental status examination, he was calm and his mood was 
happy; he felt that he no longer needed psychiatric care.  
The impression was personality disorder (immature, 
histrionic); crisis resolved.  The plan was to terminate 
psychotherapy and forward the veteran's case to a medical 
board.

The veteran's separation from service was by reason of 
chronic atrial fibrillation and not by reason of psychiatric 
disability.  

There is no evidence that the veteran received any 
psychiatric treatment from May 1990, when he was on active 
duty, until February 1997, when he was seen by a private 
clinical social worker.  She reported that the veteran came 
to Omaha Psychiatric Associates when he began to have an 
anxiety attack.  She referred him to J. O., MD, a 
psychiatrist.  The social worker stated that, after the 
veteran was evaluated by Dr. O., he returned to her for 
counseling sessions.  She reported that the veteran appeared 
to have difficulty with maintaining appropriate, non-
destructive intimate relationships, full-time employment, and 
depression.  

The veteran was evaluated by Dr. O. in February 1997.  He 
told her that he had been feeling depressed.  In October 
1996, he broke up with his girlfriend, who accused him of 
stalking her by driving near her workplace and calling her at 
work.  The veteran said that he had been put into jail twice 
because of his ex-girlfriend.  He stated that on 2 occasions 
he tried to overdose on medicine and whiskey.  He complained 
of poor sleep, low energy, and being forgetful.  He said that 
he had had mood swings for 7 years.  On mental status 
examination, his mood was depressed and affect was 
appropriate; he denied feeling actively suicidal.  Dr. O. 
noted that the veteran was working as a stocker at retail 
store and his performance at work had been slackening 
recently because of stress with his ex-girlfriend.  The 
veteran had never married.  It was noted that the veteran's 
sister had depression.  The impression was major depression, 
rule out alcohol abuse.  Zoloft was prescribed.

In March 1997, the veteran was seen by Dr. O.  She noted that 
his mood was better and he was able to concentrate better at 
work.

In August 2000, Dr. O. saw the veteran at the request of his 
representative, who provided her with some of his service 
medical records.  The veteran stated that he got depressed 
about every 3 months and it lasted a night.  He then stated 
that his depression was getting worse but he could do okay 
without medication.  He complained of sleeping poorly at 
times.  He had been working for several months at night as a 
security guard.  He stated that he had been arrested and 
placed under a restraining order after writing to a woman and 
asking if they were still friends and driving by her house 
and allegedly destroying property.  On mental status 
examination, his mood was somewhat depressed and affect was 
appropriate.  The impression on Axis I was major depression.  
Dr. O. did not make a diagnosis on Axis II.  She offered an 
opinion that, "It is at least as likely as not that there is 
a connection between his inservice diagnosis and his current 
disability."

The Board notes that there is medical evidence both for and 
against the claim for service connection for an acquired 
psychiatric disorder.  The evidence against the claim 
includes the finding of the service department psychiatrist 
that the veteran had a personality disorder, not an acquired 
psychiatric disorder.  The evidence against the claim also 
includes the lack of psychiatric treatment from 1990 to 1997, 
which raises a question whether the veteran had a chronic 
acquired psychiatric disorder during that period of time.  
The principal evidence in support of the claim is Dr. O's 
professional opinion as a psychiatrist that the disorder she 
diagnosed in 1997, major depression, was related to the 
symptoms the veteran had while on active duty.  The Board 
notes that Dr. O. was aware that the veteran had received a 
diagnosis of personality disorder in service and yet she did 
not diagnose a personality disorder on Axis II when she 
evaluated him.

The Board finds that there is an approximate balance of 
positive and negative evidence on the issue of entitlement to 
service connection for an acquired psychiatric disorder, to 
include major depression.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, VA shall give the 
benefit of the doubt to the claimant.  38 C.F.R. § 5107(b) 
(West Supp. 2001).  Therefore, resolving the doubt on the 
issue in the veteran's favor, the Board concludes that his 
major depression was incurred in service and entitlement to 
service connection for that disability is established. 

There is no question that the linkage to service is less than 
incontrovertible.  Standing alone, the service medical 
records tend to ascribe the psychiatric symptomatology to a 
personality disorder.  In addition, the relatively extended 
period in which the veteran was apparently asymptomatic after 
service undercuts the existence of  a nexus.  On the other 
hand, there is absolutely no dispute that psychiatric 
symptoms emerged during service.  I attached substantial 
weight to Dr. O's opinion even though it is less than totally 
comprehensive.  I did so primarily because her statement 
revealed that she was aware of the conflicting findings 
during service, and her opinion,  accordingly, was not formed 
from exclusively favorable history.  As a psychiatrist, her 
capacity to assess the significance of the inservice 
symptomatology in the light of time may not be challenged.   
Moreover, her earlier outpatient reports do not represent any 
essential inconsistency with the later opinion.   


ORDER

Service connection for major depression is granted.


REMAND

The veteran has also asserted a claim of entitlement to 
service connection for a chronic gastrointestinal (GI) 
disorder, claimed to be secondary to medication which he took 
in 1998 for service connected atrial fibrillation.  
Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service-
connected.  Secondary service-connection may also be granted 
for the degree to which a non-service-connected disorder is 
aggravated by a service-connected disorder. 38 C.F.R. 
§ 3.310(a) (2001); Allen v. Brown, 7 Vet. App. 439 (1995).  

At a VA examination in August 2000, diagnoses included nausea 
and vomiting, probably due to flecainide and symptoms of 
substernal burning and pyrosis consistent with 
gastroesophageal reflux.  However, it is not clear from the 
record whether the veteran currently has a chronic GI 
disorder.  At the hearing in May 2001, the veteran testified 
that, in February 2001, he underwent a 
esophagogastroduodenoscopy (EGD) at a VA facility.  A report 
of that procedure, if it was performed, is not of record.  

The Board notes that, on November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  The VCAA 
applies to all pending claims for VA benefits and provides 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by VA.  See 
Veterans Claims Assistance Act of 2000, 38 U.S.C. §§ 5103, 
5103A (West Supp. 2001); 66 Fed. Reg. 45,620, 45,630 (Aug. 
29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a)).  Pursuant to the VCAA, the Board finds 
that the veteran should be examined by a specialist in 
gastroenterology, who, after a review of the veteran's 
pertinent medical records, should offer an opinion on the 
question of whether a current GI disorder, if found, is 
related to medication taken in 1998, and this case will be 
remanded to the RO for that purpose.

Accordingly, this case is REMANDED to the RO for the 
following:

1. The RO should request that the veteran 
identify the VA medical facility at which 
he underwent an EGD and attempt to obtain 
a copy of the report of that procedure.

2. The RO should then arrange for the 
veteran to be examined by a specialist in 
gastroenterology, if available, or by a 
physician with the appropriate training 
and expertise.  It is imperative that the 
examiner review the pertinent medical 
records in the claims file and a separate 
copy of this REMAND.  After ordering any 
indicated diagnostic studies, the 
gastrointestinal examiner should 
determine whether the veteran currently 
has a chronic GI disorder.  In the event 
that a chronic GI disorder is found, the 
examiner should offer an opinion on the 
question of whether it is more likely, 
less likely, or at least as likely as not 
that ingestion of the medication 
flecainide in 1998 caused or aggravated a 
chronic GI disorder.  In the event that 
the examiner finds that flecainide taken 
in 1998 by the veteran did not cause but 
did aggravate a chronic GI disorder, he 
or she should address each of the 
following medical issues: 
(1) The baseline manifestations which 
are due to the effects of non-service 
connected chronic GI disease; 
(2) The increased manifestations which, 
in the examiner's opinion, are 
proximately due to medication taken 
for service connected atrial 
fibrillation, based on medical 
considerations; and 
(3) The medical considerations 
supporting an opinion that increased 
manifestations of a chronic GI 
disorder are proximately due to taking 
the medication flecainide in 1998.

The examiner should state a rationale for 
the opinions expressed.

Following completion of these actions, the RO should review 
the evidence and determine whether the veteran's claim may 
now be granted.  If the decision remains adverse to the 
veteran, he and his representative should be provided with an 
appropriate Supplemental Statement of the Case and an 
opportunity to respond thereto.  The case should then be 
returned to the Board for further appellate consideration, if 
otherwise in order.  The purposes of this REMAND are to 
assist the veteran and to obtain clarifying medical 
information.  By this REMAND, the Board intimates no opinion 
as to the ultimate disposition of the appeal.  No action is 
required of the veteran until he receives further notice.  
The appellant has the right to submit additional evidence and 
argument on the matter which the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals



 



